Citation Nr: 1822514	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  09-15 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a bilateral heel disability, claimed as bilateral heel fracture, to include as secondary to a service-connected disability. 

2.  Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. Nelson, Associate Counsel


INTRODUCTION

The Veteran served in the Army from November 1967 to September 1972. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

In May 2011, the Veteran presented testimony at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the claims file. 

These matters were previously remanded by the Board in July 2011, September 2014, February 2016 and March 2017 for further development.  



FINDINGS OF FACT

1.  A bilateral heel disability did not manifest in service and the Veteran's current diagnosis of plantar fasciitis is not attributable to service or a service connected disability.

2.  A left shoulder disability did not manifest in service and is not attributable to service.




CONCLUSIONS OF LAW

1.  A bilateral heel disability was not incurred in or aggravated by active duty, and is not proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1131, 1154(b), 5107 (West 2016); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2017).

2.  A left shoulder disability was not incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1101, 1110, 1131, 1154(b), 5107 (West 2016); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

VA should notify the Veteran of: (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3). 

VA provided the Veteran with adequate notice in a February 2008 letter which addressed the Veteran's service connection claims.  It also was issued prior to the June 2008 rating decision on appeal.  As a result, VA has met its duty to notify.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records (STRs), identified private medical records and VA medical records are in the file. 

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327 (a).

The record shows that the Veteran most recently underwent VA examinations for his left shoulder and bilateral heel disability claims in May 2017.  The Veteran was also afforded an addendum opinion for his bilateral heel disability claim in August 2017.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A (d)(2); 38 C.F.R. § 3.159 (c)(4).  The Board finds the VA examination and the opinions provided were thorough, supported by a clear rationale, based on a review of the claims folder, and supported by the clinical evidence of record.  Additionally, the VA examiner considered the Veteran's lay assertions in reaching their conclusion.  Therefore, the Board finds that these medical opinions are adequate to decide the claims on appeal.

Additionally, there is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Service Connection 

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Generally, to establish service connection, there must be lay or medical evidence of (1) a current disability, (2) incurrence or aggravation of a disease or injury in service, and (3) a nexus between the in-service injury or disease and the current disability.  See 38 U.S.C. § 1110; Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed .Cir.2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed.Cir.2004); 38 C.F.R. § 3.303 (2017).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153 (a) (West 2014); 38 C.F.R. § 3.303 (a) (2017); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Additionally, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a) (2017).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310 (a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

For purposes of establishing service connection, a "current disability" includes a disability which existed at the time a claim for VA disability compensation is filed or during the pendency of the claim, even if that disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  More recently, the Court clarified that when the record contains evidence of a disability prior to a Veteran filing a claim for that disability, the evidence of disability is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  See Romanowsky v. Shinseki, 26 Vet. App. 289, 293-94 (considering the application of McClain on a diagnosis predating the filing of a claim).  The Court in Romanowsky added that a determination that a diagnosis is "sufficiently proximate to the filing of a claim so as to constitute evidence of a 'current diagnosis' is a factual finding to be made by the Board in the first instance."  Id. at 294.

The credibility and weight of all the evidence, including the medical evidence, should be assessed to determine its probative value, and the evidence found to be persuasive or unpersuasive should be accounted for, and reasons should be provided for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. 

It is the Board's responsibility to determine whether a preponderance of the evidence supports the claim or whether the evidence is in relative equipoise, with the veteran prevailing in either event, or whether there is a preponderance of evidence against the claim, in which case the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In making that decision, the Board must determine the probative weight to be ascribed as among multiple medical opinions, and state the reasons and bases for favoring one opinion over another.  See Winsett v. West, 11 Vet. App. 420, 424-25 (1998); see also Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  This responsibility is particularly important where medical opinions diverge.  The Board is also mindful that it cannot make its own independent medical determinations, and that there must be plausible reasons for favoring one medical opinion over another.  See Evans at 31; see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.

Bilateral Heel Disability

The Veteran seeks service connection for a bilateral heel disability.  He claims that he injured his heels in service during basic training.  

A review of the Veteran's STRs does not show any complaints or treatment while on active duty.  However, while on active duty the Veteran was treated for a fracture right great toe in August 1972.  

In February 2015 the Veteran was afforded a VA examination for his claimed bilateral heel disability.  The Veteran was diagnosed with plantar fasciitis and a right toe fracture.  It was also noted that the Veteran had calcaneal spurs, or heel spurs.

The examiner found that the Veteran's plantar fasciitis was less likely than not (less then 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  She reasoned that plantar fasciitis is a common cause of heel pain.  This is a common finding in middle aged persons.  It is caused by straining the foot, by being overweight, walking or standing for period of time on hard services and ill-fitting shoes.  Calcaneal spurs may develop due to plantar fasciitis.  His fractured toes while in the military which did not cause the current heel condition or plantar fasciitis.

Following a February 2016 remand, the Veteran was afforded an April 2016 addendum opinion.  The examiner again found the condition claimed was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  The Veteran did not have a heel injury noted in the STRs.  He did have a great toe fracture in 1972.  The examiner found no documentation of treatment for this condition while in the military or post military.  Furthermore, the examiner supported her finding with medical literature.  

In addition, the examiner provided an opinion regarding secondary service connection.  She found the claimed condition, which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury or illness.  The Veteran did not have a heel injury noted in his STRs.  He did have a great toe fracture in 1972.  The medical literature does not support a toe fracture causes plantar fasciitis.  She found no documentation of treatment for this condition while in the military or post military.

The Veteran underwent a third VA examination in May 2017.  He was diagnosed with plantar fasciitis, degenerative arthritis of the first MPT joint and healed right great toe fracture.  The examiner specifically addressed the Veteran's contentions that he injured his heels while marching during basic training.  She found the condition claimed is less likely than not (less than 50% probability) proximately due to or the result of the Veteran's service connected condition.  It was reasoned that a fractured right toe does not cause heel pain with small calcaneal spurs.  These spurs are caused by plantar fasciitis.  The spurs were present on x-ray in 2015.  This is several years post service.  This was not a condition during service and occurs over time.  Plantar fasciitis is common in in middle aged people.  It is caused by straining the foot, by being overweight, walking or standing for period of time on hard services and poorly fitting shoes.  Calcaneal spurs may develop due to plantar fasciitis.  Veteran fractured toes while in the military which did not cause or aggravate the current heel condition or plantar fasciitis.  There no medical evidence to support this claim.

An addendum opinion was provided in August 2017.  The examiner found the condition claimed is less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service connected condition.  A fractured right toe does not cause heel pain with small calcaneal spurs.  These spurs are caused by plantar fasciitis.  The spurs were present on x-ray in 2015.  This is several years post service.  This was not a condition during service and occurs over time.  Plantar fasciitis is common in middle aged people.  It is caused by straining the foot, by being overweight, walking or standing for period of time on hard services and poorly fitting shoes.  Calcaneal spurs may develop due to plantar fasciitis.  Veteran fractured toes while in the military which did not cause or aggravate the current heel condition.  The service connected disability that was asked would be he fractured great toe after record review in the initial opinion.  This was addressed.  The heel spurs would be due to plantar fasciitis as explained above. There is no objective evidence in medical records or STR to support the Veterans claim that he "fractured his heels in BMT".  The STRs show a great toe fracture (tuft fracture in 1972 after dropping a weapon on his foot).  There are no records showing heel fracture to support his lay statement.  There are no complaints of plantar fasciitis during service so the subsequent heel spurs which are his present condition would not be related to service or etiolated related to injury or illness in service.  As stated above he had x-rays in 2015 that show heels spurs.  He had a previous C&P exam in 2008 with x-rays reported to be within normal limits.  This means that the spurs occurred between 2008 and 2015 and therefore cannot be present or caused by injury from 1972.

The Board finds this medical evidence to be highly probative in adjudicating this appeal.  The Board finds that this evidence, including the Veteran's service and post-service treatment records and VA examinations, demonstrates that the condition had its onset many years after service.  The evidence also indicates that the Veteran's in-service toe injury did not result in any complaints of heel pain or fracture.  Furthermore, the May 2017 examination, with the August 2017 addendum opinion, provides a sound rationale and supporting evidence indicating that the Veteran's plantar fasciitis and calcaneal spurs, claimed as a bilateral heel fractures, is not related to his service, or as secondary to a service-connected disability. 

In summary, the Board finds that the most probative evidence shows that the Veteran's plantar fasciitis and calcaneal spurs were not present during the Veteran's active service or for many years thereafter and the record contains no indication that his post-service plantar fasciitis and calcaneal spurs are causally related to his active service or any established event therein, nor is it casually related to or aggravated by any service-connected disability. 

As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  The Board concludes that entitlement to service connection for erectile dysfunction, to include as secondary to service-connected epididymitis, is not warranted.

Left Shoulder Disability

The Veteran claims that he injured his left shoulder on active duty while handling heavy ammunition.  His STRs are silent for any complaints or treatment related to his left shoulder.  

In February 2008 the Veteran underwent a left shoulder imaging study which found that the acromioclavicular joint and glenohumeral joint appear normal and no specific abnormalities of the left shoulder are identified.  However, a January 2009 MRI found mild tendinosis of the supraspinatus tendon without evidence of tear.  

In February 2015 the Veteran underwent a VA examination and was diagnosed with a right rotator cuff tear and bilateral acromioclavicular joint osteoarthritis.  Following an in person examination and a review of the records, the examiner determined that the Veteran left shoulder condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner reasoned that the Veteran has had ongoing pain of the left shoulder since 2003.  X rays show degenerative changes of the AC joint.  He has had surgery on the right shoulder.  She did not find evidence in the medical records that supported an injury that occurred while in the military was of enough significance to cause his current left shoulder complaint.  The Veteran separated from the military in 1972.  Since the military he worked as a heavy equipment operator this could have had negative effects on his joints as well as aging.  Medical literature supports aging as the primary cause of degenerative joint disease.

In May 2017 the Veteran underwent another VA examination, which resulted in diagnoses of left rotator cuff tendonitis and acromioclavicular joint osteoarthritis.  Following the examination, the examiner found that the Veteran's left shoulder condition is less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service connected condition.  She reasoned that the Veteran has reports of shoulder pain post service.  There are x-rays showing early AC arthritis around 2010.  The Veteran was seen by orthopedics at that time.  There is no support that shows medicals records from service would connect to mild AC arthritis almost 40 years post service. It is more likely that his arthrosis is due to the aging process since it was mild 38 years post service as well it can be seen bilaterally.  This is more supportive of the aging process than injury form 38 years prior during service.  Medical literature supports that the normal aging process is the primary cause of degenerative joint disease.  

While the Board recognizes that the Veteran is competent to report the observable manifestations of his claimed disabilities, he is not competent to render a diagnosis based on the manifestation of those symptoms since he does not have the requisite medical knowledge or training.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

Based on the foregoing, the Board concludes that the weight of the evidence is against a finding of service connection for a left shoulder disability.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against these claims, that doctrine is not applicable.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53.

(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for a bilateral heel disability, claimed as bilateral heel fracture, to include as secondary to a service-connected disability is denied. 

Entitlement to service connection for a left shoulder disability is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


